Citation Nr: 0110895	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Recognition of the appellant as the veteran's surviving 
spouse for the purpose of VA death benefits.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1953 to 
December 1973.  The veteran died in July 1977.  The appellant 
contends that she is the veteran's surviving spouse for the 
purpose of VA death benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 administrative decision 
from the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied recognition of the 
appellant as the veteran's surviving spouse for the purpose 
of VA death benefits.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1955 and separated in 1968.  

2.  The veteran and the appellant resided in different states 
after 1968 and were divorced in May 1972.  

3.  The veteran had a baby with another woman in August 1971 
and married the mother of the baby in May 1972.  

4.  The appellant was not the veteran's lawful spouse at the 
time of his death in July 1977.  



CONCLUSION OF LAW

The appellant is not the surviving spouse of the veteran for 
the purpose of VA death benefits.  38 U.S.C.A. §§ 101, 103, 
1102, 1304, 1310, 1318 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1(j), 3.50, 3.53, 3.54 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is the surviving spouse of 
the veteran and that she qualifies for VA death benefits, 
including pension, compensation, or dependency and indemnity 
compensation.  See 38 U.S.C.A. §§ 1102, 1304, 1310, 1318 
(West 1991); 38 C.F.R. § 3.54 (2000).  In a May 2000 
administrative decision, the RO denied recognition of the 
appellant as a surviving spouse because she was divorced from 
the veteran at the time of his death.  

An appellant seeking benefits as a surviving spouse must 
first show that she is a claimant under the law.  See Brillo 
v. Brown, 7 Vet. App. 102, 105 (1994).  The term ``surviving 
spouse'' means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. §§ 101(3), 101(31) (West 1991); 38 C.F.R. 
§ 3.50 (2000).  

The appellant has proven that her marriage to the veteran was 
valid while it lasted.  In determining whether or not a 
person is or was the spouse of a veteran, their marriage 
shall be proven as valid for the purposes of all laws 
administered by the Secretary according to the law of the 
place where the parties resided when the right to benefits 
accrued.  See 38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. 
§ 3.1(j) (2000).  An original marriage certificate shows that 
the appellant and the veteran were married in October 1955 in 
Columbus, Georgia.  

The appellant was not, however, the spouse of the veteran at 
the time of his death.  Court documents show that the 
appellant filed for divorce in April 1972 and that her 
marriage to the veteran was dissolved in May 1972.  A May 
1972 marriage certificate shows that the veteran soon after 
married another woman who was identified as surviving spouse 
on the July 1977 death certificate.  Even if the veteran had 
not been married to anyone else at the time of his death, the 
appellant was still divorced from the veteran.  

Nor did the appellant live continuously with the veteran from 
the date of marriage to the date of the veteran's death.  The 
requirement that there must be continuous cohabitation from 
the date of marriage to the date of death of the veteran will 
be considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  The 
statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2000).  

The appellant's February 2000 statement asserts that the 
veteran abandoned her in 1968 to live in another state and 
indicates that they never lived together again.  An August 
1971 birth certificate shows that, while he was separated 
from the appellant, the veteran had a son with the same woman 
that he eventually married in May 1972.  

Nor was the separation from 1968 to May 1972 due solely to 
the misconduct of, or procured by, the veteran without the 
fault of the appellant.  Although the veteran is certainly at 
fault for moving to another state without the appellant, a 
May 1972 divorce document shows that the appellant had a 
daughter with an unidentified man sometime in late 1969 or 
early 1970 during the separation from the veteran.  Although 
the appellant has never remarried, it is unclear whether she 
has lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  

In any event, the appellant is not entitled to recognition as 
the surviving spouse of the veteran for the purpose of VA 
death benefits because she was not the spouse of the veteran 
at the time of his death.  The claim must be denied for lack 
of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of VA death benefits is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

